DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of claims 1-3 and 6-17 in the reply filed on November 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The abstract of the disclosure is objected to because phrases in the abstract that can be implied (such as “The embodiments herein … ”, and “… is disclosed”), and speculative statement in the abstract regarding the existing/current technology (such as “Currently available onboard railroad vehicle switching mechanisms employ complicate coordination …”) should be avoided.  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the switching mechanism recited, for example, in claim 1, line 5, and claim 14, line 9, and the switching track positioned below the running track, recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 3 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, the word “optionally” is indefinite because it is not clear as to whether the associated feature is part of the instant claimed invention. Similarly in claim 14, last paragraph, “operationally activating …” is also indefinite for the same reason.
Claims 15-17 are also indefinite because they depend from an indefinite base claim.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 6 and 8-17 (3 and 14-17 as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (US 3,508,496).
Larson discloses a transportation system comprising running track 34, 38 supporting automotive 30 in the form of a railroad vehicle, a set of static switching track 66, 68, a switching mechanism (Fig. 4) installed on the automotive, switching wheels 48, 48a, and running wheels 44, 44a; wherein, the components of the structure of Larson are configured to operate as claimed. The structure of Larson is considered to include the combination of features, as recited in instant claims 1-2 and 12-13.
Regarding instant claim 3, the structure of Larson has a configuration that is operable as claimed.
Regarding instant claims 6 and 9-10, consider Figs. 1 and 3 of Larson, wherein the switch track and the running track are configured and operable as claimed.
Regarding instant claim 8, consider the switching track of Larson, wherein switching track 66, 68 (Fig. 3) is at the level of the running track and the gauge of the switching track is different from the gauge of running track 34, 38.
Regarding instant claim 11, switch track 66, 68 of Larson is a parallel-rail system as claimed.
	Regarding claim 14, consider the structure of Larson described above, wherein  the switch mechanism and switching wheels of Larson are operable to facilitate the operation as claimed, and the first and second running tracks can be the running tracks at one end and at the other end of the switching track, respectively. See the switching tracks and running tracks shown in Figs. 1 and 2 of Larson.
	Regarding instant claim 15, consider running wheels 44, 44a shown in Fig. 4 of Larson.
	Regarding instant claim 16, the switching mechanism (Fig. 4) and running wheels 48, 48a in the structure of Larson are configured to operate as claimed. 
Regarding instant claim 17, switch track 66, 68 of Larson is a parallel-rail system as claimed.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 3,508,496) in view of Voss (US 3,926,126)
Larson is applied above.
Voss discloses a transportation system (Figs. 1, 3) comprising running track 32  and switching track 33, wherein the switching track is positioned below the running track. In view of Voss, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the running and switching tracks of Larson into an arrangement, similar to that taught by Voss, to achieve expected advantages thereof, such as to minimize the use of ground space. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alimanestianu (US 3,797,401), Hector (US 862,395) and Sun (US 2018/0065433) disclose various transportation systems comprising track switching mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617